74 Mich. App. 186 (1977)
253 N.W.2d 704
PEOPLE
v.
SCANLON
Docket No. 27184.
Michigan Court of Appeals.
Decided March 3, 1977.
*187 Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, Michael J. Houlihan, Prosecuting Attorney, (Prosecuting Attorneys Appellate Service, Mark I. Leach, Assistant Attorney General, of counsel), for the people.
Aylsworth, Kronk & Foresman, for defendant.
Before: D.F. WALSH, P.J., and QUINN and BASHARA, JJ.
PER CURIAM.
On November 24, 1975, defendant was convicted of breaking and entering an occupied dwelling with intent to commit larceny therein, contrary to MCLA 750.110; MSA 28.305. He was sentenced on December 19, 1975, to a prison term of 8-1/2 to 15 years. He appeals contending that his confession was improperly admitted into evidence.
On March 26, 1975, Kathleen Olds witnessed an automobile collision in Grand Traverse County and was asked to summon help. Going to a nearby house Ms. Olds discovered that the glass in the door was broken and the door was open. She went inside, called the police and returned to the accident scene where she reported her observations. The police investigated the house and contacted the owner who found a shotgun, shotgun shells, food and safe missing. The items were subsequently confiscated from one of the vehicles involved in the collision which had been occupied by defendant and a companion.
Three days after the accident Detective Sergeant Martin Trombley of the county sheriff's department *188 went to Munson Hospital for purposes of interviewing defendant with regard to the breaking and entering. Defendant was hospitalized for injuries suffered during the collision. As a result of the interview, defendant confessed to the breaking and entering.
Prior to trial defendant moved to suppress his confession on the basis that Miranda[1] warnings were not timely given and that medication he was receiving while hospitalized rendered his confession involuntary.
Following a Walker[2] hearing, the trial court denied the motion. The court found that defendant was not questioned as to any material aspect of the crime charged until after he was advised of his constitutional rights. The court further held that defendant was aware of his rights, knowingly waived them and voluntarily confessed notwithstanding the medication being administered. The court based its determination on medical testimony offered at the hearing and on the court's own assessment of defendant's lucidity made after hearing a recording of the interview.
In order to be admissible at trial, statements obtained from an accused during custodial interrogation must be preceded by warnings of the accused's constitutional rights. Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694; 10 ALR3d 974 (1966). In Michigan, an accused is entitled to such warnings prior to questioning once an investigation has focused on him. People v Reed, 393 Mich. 342; 224 NW2d 867 (1975), cert den, 422 U.S. 1044, 1048; 95 S. Ct. 2660, 2665; 45 L *189 Ed 2d 696, 701 (1975), People v Ridley, 396 Mich. 603; 242 NW2d 402 (1976).
In the case at bar, Sergeant Trombley, upon first entering defendant's hospital room, asked the defendant where he was from and how he happened to arrive in the county. The officer thereafter read the defendant the Miranda warnings, defendant indicated he understood them, waived his rights, and, upon further questioning by the officer, confessed to the crime. Trombley admitted at the Walker hearing that at the time of the interview defendant was suspected of the crime.
The record reveals that questions preceding the warnings did not substantively concern the offense charged. Therefore, they fall outside the parameters of the Miranda decision. People v Van Epps, 59 Mich. App. 277; 229 NW2d 414 (1975). See, People v Toler, 45 Mich. App. 156; 206 NW2d 253 (1973). But see, People v Mann, 49 Mich. App. 454; 212 NW2d 282 (1973). Miranda also bars the prosecution from proving the guilt of an accused with statements made by the accused while in custody prior to obtaining or effectively waiving the assistance of counsel. Harris v New York, 401 U.S. 222; 91 S. Ct. 643; 28 L. Ed. 2d 1 (1971), Michigan v Tucker, 417 U.S. 433; 94 S. Ct. 2357; 41 L. Ed. 2d 182 (1974), People v Reed, supra. In the present case, however, the statements of the defendant which were introduced into evidence followed his waiver of the right to counsel. We find that the requirements of Miranda were fully satisfied.
Defendant's argument that his confession was involuntary also fails. While an appellate court, in reviewing a determination made at the conclusion of a Walker hearing, will examine the entire record and make an independent determination of the voluntariness of a statement, the decision of *190 the lower court will only be reversed where the reviewing court has a definite and firm conviction that an error was committed. People v McGillen #1, 392 Mich. 251; 220 NW2d 677 (1974), People v Van Epps, supra. After examining the entire record, we conclude that no error was committed by the trial court and its decision is amply supported by the evidence.
Affirmed.
NOTES
[1]  Miranda v Arizona, 384 U.S. 436; 86 S. Ct. 1602; 16 L. Ed. 2d 694; 10 ALR3d 974 (1966).
[2]  People v Walker (On Rehearing), 374 Mich. 331; 132 NW2d 87 (1965).